Justice EAKIN,
concurring.
I concur with the majority’s decision to reverse the order of the Commonwealth Court, and agree the City was required to bargain with the Union before repealing the ordinance authorizing the Partial Lump Sum Distribution Option (PLSDO). I write separately to note the City was required to do so because the PLSDO was a bargained-for benefit included in the Collective Bargaining Agreement (CBA), not because pension benefits are always subject to bilateral bargaining. In my judgment, the majority’s focus on pension benefits as a mandatory subject of bargaining and the legality of the benefits does not sufficiently emphasize the significance of the fact this right has first been exercised.
I agree with the majority that Act 111 clearly provides firefighters the “right to bargain collectively with their public employers concerning the terms and conditions of their employment, including ... pensions_” 43 P.S. § 217.1. However, the right to bargain does not mean that right must be exercised. However, “[ojnce [a] matter is included in a collective bargaining agreement, it becomes, like any other contractual provision, binding on the parties to the agreement.” City of Allentown v. Local 302, Intern. Ass’n of Fire Fighters, 511 Pa. 275, 512 A.2d 1175, 1181 (1986). Once included in a CBA, a public employer may not unilaterally alter a bargained-for provision. See id.
On May 15, 2004, the City added the PLSDO benefit to the firefighter pension plan by enacting an amendment to city ordinances. The CBA was effective from January 1, 2005 through December 31, 2007. The CBA provided:
The Firemen’s Pension Fund shall be governed in accordance with the provisions of statutes of the Commonwealth of Pennsylvania and City of Erie ordinances or regulations now presently in effect and promulgated. Effective January 1, 2006, the Firefighters’ Pension Plan will be amended to increase the line-of-duty disability pension from 50% to 75%.
Majority Op. at 628 n. 2 (quoting Article XI, Section 1) (emphasis in original).
The pension plan was “presently in effect” when the CBA was agreed upon, and thus the CBA included the PLSDO. Accordingly, the PLSDO was a pension benefit provision subject to collective bargaining.